DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "52" and "54" have both been used to designate the dorsal plate end.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 	Additionally, fig. 3 attempts to depict 84b but there is no arrow or indication of what element of the device it refers to. 
Claim Objections
Claim 1 is objected to because of the following informalities:  
"that is oriented along the oriented along the dorsal direction" should read "that is oriented along the dorsal direction"
“straight and liner” should read “straight and linear” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the first radius of curvature"
Claim 4 recites the limitation “the second radius of curvature”
Claim 5 recites the limitation “the tip”  
There is insufficient antecedent bases for these limitations in the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eisermann et al. (US 6,342,055 B1).
Regarding claim 1, Eisermann et al. disclose an intervertebral implant configured to be implanted in an intervertebral disc space (see fig. below) of a quadruped, the intervertebral disc space defined by a cranial vertebral body and a caudal vertebral body fig. 2a (V1, V2), the implant comprising a plate fig. 15 (114) defining a ventral plate end fig. 11 (116) and a dorsal plate end spaced opposite the ventral plate end in a dorsal direction fig. 11 (114), and a plurality of fixation apertures fig. 11 (110) that extend through the plate from the ventral plate end to the dorsal plate end; and a spacer fig. 12 (102) that extends in the dorsal direction from the plate [col. 8, lines 16-22], wherein the spacer defines a caudal surface fig. 12 (126), and a cranial surface fig. 12 (128),  opposite the caudal surface in a cranial direction, the caudal and cranial surfaces configured to grip the caudal and cranial vertebral bodies (see fig. below) [col. 3, lines 35-44 “embodiment in which a fusion cage is incorporated into the bone plate”], respectively, wherein the cranial surface is convex in a first plane that is oriented along the dorsal direction and the cranial direction, and the cranial surface is convex in a 

    PNG
    media_image1.png
    446
    420
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    862
    499
    media_image2.png
    Greyscale



Regarding claim 7, Eisermann et al. disclose the bone graft cavity has an opening at a leading end of the spacer fig. 13 (106) [col. 8, lines 5-16].
Regarding claim 8, Eisermann et al. disclose a plurality of windows configured to receive bone graft material fig. 12 (108) [col. 8, lines 16-31], wherein the windows extend through the spacer from the cranial surface to the caudal surface fig. 14 (108).
Regarding claim 9, Eisermann et al. disclose the plate and spacer are monolithic with each other fig. 14 (100).  
Rejected claim 10, Eisermann et al. disclose the dorsal plate end comprises a cranial portion that extends out with respect to the cranial surface of the spacer in the cranial direction fig. 5 (90) [col. 7, lines 49-55], and the dorsal plate end further comprises a caudal portion that extends out with respect to the caudal surface of the spacer in the caudal direction (see fig. below). 
Regarding claim 11, Eisermann et al. disclose the implant defines a cranial implant surface that is defined by the cranial surface of the spacer and the cranial portion of the dorsal plate end fig. 5 (26), and the cranial implant surface has a concavo-convex geometry in the first plane fig. 13. 
Regarding claim 12, Eisermann et al. disclose the implant defines a caudal concavity in the first plane at a caudal interface between the spacer and the plate fig. 13 (see fig. below). 

    PNG
    media_image2.png
    862
    499
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Eisermann et al. (US 6,342,055 B1) in view of Rhoda (US 2004/0122518 A1).
Regarding claim 2, Eisermann et al. disclose the intervertebral implant as recited in claim 1. 
However, Eisermann et al. do not disclose wherein the cranial surface defines a first radius of curvature in the first plane, and a second radius of curvature in the second plane that is greater than the first radius of curvature. 
Regarding claim 2, Rhoda discloses wherein the cranial surface defines a first radius of curvature in the first plane fig. 1 (21), and a second radius of curvature in the second plane that is greater than the first radius of curvature fig. 1 (19) [0097]. 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Eisermann et al. with those of Rhoda as both disclose devices to be inserted between a patient’s vertebrae, where the radius of curvature taught by Rhoda is stated specifically to vary depending on the location of and physiology of bones at implantation [0097 of Rhoda].  These measurements can be 
Regarding claim 3, Eisermann et al. and Rhoda disclose the intervertebral implant as recited in claim 1, wherein the first radius of curvature ranges from approximately 5 mm to approximately 20 mm [0097 of Rhoda]. 
Regarding claim 4, Eisermann et al. and Rhoda disclose the intervertebral implant as recited in claim 1, wherein the second radius of curvature ranges from approximately 10 mm to approximately 25 mm [0097 of Rhoda].
Claims 13, 14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eisermann et al. (US 6,342,055 B1) in view of Richerme et al. (US 2015/0142115 A1).
Regarding claim 13, Eisermann et al. disclose the intervertebral implant as recited in claim 1.
However, Eisermann et al. do not disclose wherein the plurality of fixation apertures comprising a first cranial aperture that extends through the plate along a first cranial aperture axis that flares in the cranial direction as it extends in the dorsal direction, and a first caudal aperture that extends through the plate along a first caudal aperture axis that flares in the caudal direction as it extends in the dorsal direction. 
Regarding claim 13, Richerme et al. disclose wherein the plurality of fixation apertures comprising a first cranial aperture that extends through the plate along a first cranial aperture axis that flares in the cranial direction as it extends in the dorsal 

    PNG
    media_image3.png
    515
    610
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Eisermann et al. with those of Richerme et al. as the orientations of apertures and insertion angles taught by Richerme et al. is chosen for maximum stabilization between the implant and the bone. Applied to the device taught by Eisermann et al., these orientations and angles would be relevant to securing the device and the bone graft container to a bone, ensuring proper and secure placement. 


    PNG
    media_image3.png
    515
    610
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    316
    540
    media_image4.png
    Greyscale

Regarding claim 16, Eisermann et al. and Richerme et al. disclose the intervertebral implant as recited in claim 13, wherein the first cranial aperture axis is angled toward a midplane (see fig. below) as it extends in a ventral direction that is opposite the dorsal direction, wherein the midplane is oriented along the cranial direction and the dorsal direction (see fig. below). 

    PNG
    media_image5.png
    319
    563
    media_image5.png
    Greyscale


	Regarding claim 18, Eisermann et al. and Richerme et al. disclose the intervertebral implant as recited in claim 16, wherein the first caudal aperture axis and the midplane define a caudal lateral angle that ranges from approximately 2 degrees to approximately 10 degrees [0097 of Richerme et al.].
	Regarding claim 19, Eisermann et al. and Richerme et al. disclose the intervertebral implant as recited in claim 16, comprising first and second cranial apertures fig. 10 of Richerme et al. (see fig. below), and first and second caudal apertures that are disposed between the cranial apertures with respect to the lateral direction (see fig. below). 

    PNG
    media_image6.png
    281
    468
    media_image6.png
    Greyscale

	Regarding claim 20, Eisermann et al. and Richerme et al. disclose the intervertebral implant as recited in claim 19, and a plurality of screws configured to be . 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Eisermann et al. (US 6,342,055 B1) in view of Rumi et al. (US 9,241,810 B1). 
Regarding claim 5, Eisermann et al. disclose the intervertebral implant as recited in claim 1. 
However, Eisermann et al. do not disclose a plurality of teeth that project out from the cranial and caudal surfaces, wherein the teeth define leading and trailing surfaces having respective distal ends that extend in a ventral direction as they converge to the tip, the ventral direction opposite the dorsal direction. 
Regarding claim 5, Rumi et al. disclose a plurality of teeth that project out from the cranial and caudal surfaces fig. 2 (24), wherein the teeth define leading and trailing surfaces (see fig. below) having respective distal ends that extend in a ventral direction as they converge to the tip (see fig. below), the ventral direction opposite the dorsal direction (see fig. below).

    PNG
    media_image7.png
    481
    753
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Eisermann et al. with those of Rumi et al. as it is disclosed by Eisermann et al. that the device surface could be modified to have features such as “spikes, teeth, holes…” [col. 7, line 61- col. 8, line 4]. The specific structure of the teeth taught by Rumi et al. serve the purpose of “resisting anterior forces, and provide immediate, mechanical post-operative resistance to anterior expulsion” [col. 2, lines 24-31]. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Eisermann et al. (US 6,342,055 B1) in view of Richerme et al. (US 2014/0142115 A1) as applied to claim 14, further in view of Clineff et al. (US 2010/0168798 A1). 	Regarding claim 15, Eisermann et al. and Richerme et al. disclose the . 
However, Eisermann et al. and Richerme et al. do not explicitly disclose the caudal angle ranges from approximately 30 degrees to approximately 50 degrees. 
Regarding claim 15, Clineff et al. disclose the caudal angle ranges from approximately 30 degrees to approximately 50 degrees [0164] fig. 17 (220, 230). 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Eisermann et al. and Richerme et al. with those of Clineff et al. to construct the device and screws to be inserted in at certain angles since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Depending on the vertebra at the implantation site, type of surgery, patient physiology, etc., it could be obvious to construct the device with angles in the ranges taught by Clineff et al.   
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA NGUYEN whose telephone number is (571)270-5627.  The examiner can normally be reached on Mon-Thur 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L.N./Examiner, Art Unit 3775                                                                                                                                                                                              
/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775